                                                                                          a
                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           SHREVEPORT DIVISION

 ASHTON DAVIS,                            CIVIL DOCKET NO. 5:19-CV-703-P
 Petitioner

 VERSUS                                   CHIEF JUDGE S. MAURICE HICKS, JR.

 STATE OF LOUISIANA,                      MAGISTRATE JUDGE PEREZ-MONTES
 Respondent


                              MEMORANDUM ORDER

      Pro se Petitioner Ashton Davis (“Davis”) (#630404) filed a Petition for Writ of

Habeas Corpus under 28 U.S.C. § 2254 challenging his conviction and sentence

imposed in the 26th Judicial District Court, Webster Parish. (Doc. 1). The Petition

was denied and dismissed with prejudice on August 21, 2019. (Doc. 8). The District

Judge denied a certificate of appealability because Davis did not make a substantial

showing of the denial of a constitutional right. (Doc. 8).

      Davis filed a “Notice of Appeal” in this Court, which was received on September

27, 2019. (Doc. 9). Davis was granted leave to appeal in forma pauperis. (Doc. 11).

      Under the prison mailbox rule, a pro se prisoner’s pleading is considered filed

when the document is placed in the prison mailing system. See Medley v. Thaler, 660

F.3d 833, 835 (5th Cir. 2011). Noting that the postmark on the envelope is illegible

and the final day for filing a timely notice of appeal was September 20, 2019, the

United States Fifth Circuit remanded the case for this Court to determine whether

Davis timely delivered the notice of appeal to prison officials for mailing. (Doc. 12).
        Davis was ordered to provide this Court with evidence—such as prison mail

logs or affidavits—to show the date on which he tendered the notice of appeal to

prison officials for mailing. Davis responded indicating that the prison officials would

not provide him with a copy of the mail log. ECF No. 14 at 1. Davis also submitted

a copy of an envelope date-stamped by the DWCC mailroom on September 23, 2019.

ECF No. 14 at 3. Davis concludes that, because DWCC stamped the envelope on

Monday, September 23, 2019, this “should be judged sufficient to establish the notice

of appeal was timely placed in the mail no later than September 20, 2019. . . .” ECF

No. 14 at 1.

        Rule 4 of the Federal Rules of Appellate Procedure states:

        (c) Appeal by an Inmate Confined in an Institution.

        (1) If an institution has a system designed for legal mail, an inmate
        confined there must use that system to receive the benefit of this Rule
        4(c)(1). If an inmate files a notice of appeal in either a civil or a criminal
        case, the notice is timely if it is deposited in the institution’s internal
        mail system on or before the last day for filing and:

                (A) it is accompanied by:
                (i) a declaration in compliance with 28 U.S.C. § 1746 1--or a
        notarized statement--setting out the date of deposit and stating that
        first-class postage is being prepaid; or

1
  28 USC § 1746 provides, in part:
Wherever, under any law of the United States or under any rule, regulation, order, or requirement made
pursuant to law, any matter is required or permitted to be supported, evidenced, established, or proved by
the sworn declaration, verification, certificate, statement, oath, or affidavit, in writing of the person making
the same (other than a deposition, or an oath of office, or an oath required to be taken before a specified
official other than a notary public), such matter may, with like force and effect, be supported, evidenced,
established, or proved by the unsworn declaration, certificate, verification, or statement, in writing of such
person which is subscribed by him, as true under penalty of perjury, and dated, in substantially the following
form:
...
(2) If executed within the United States, its territories, possessions, or commonwealths: “I declare (or
certify, verify, or state) under penalty of perjury that the foregoing is true and correct. Executed on (date).
(Signature)”.
                                                       2
             (ii) evidence (such as a postmark or date stamp) showing that the
      notice was so deposited and that postage was prepaid; or

             (B) the court of appeals exercises its discretion to permit the later
      filing of a declaration or notarized statement that satisfies Rule
      4(c)(1)(A)(i).

Davis did not sign or date his Notice of Appeal (ECF No. 9), and it was not

accompanied by a declaration setting out the date of deposit or stating that first-class

postage was prepaid. Although probative and reasonably directed at compliance with

the Court’s order, Davis’s evidence (ECF No. 14 at 3) is inconclusive as to the date he

tendered his Notice of Appeal to prison officials for mailing.

      In comparable circumstances, courts have directed custodians of prison mail

room logs to provide copies of documents and logs to evidence mailing and other

relevant dates. See Ricky R. Ewing v. Dr. J. Burke, et al., 5:19-CV-34, 2020 WL

1151068, at *2 (S.D. Miss. Mar. 9, 2020); Presley v. Quarterman, 3:05-CV-2533, 2007

WL 210115, at *1 (N.D. Tex. Jan. 25, 2007); Brown v. Dretke, 3:02-CV-2277, 2006 WL

1627987, at *1 (N.D. Tex. June 12, 2006); Bailey v. United States, 06-CV-168, 2006

WL 3694504, at *3 (S.D. Tex. Dec. 14, 2006), subsequently aff’d in part, rev’d in part,

508 F.3d 736 (5th Cir. 2007).         Likewise, under these circumstances, Court

intervention is warranted, and likely necessary to obtain the best available evidence

regarding when Davis placed his Notice of Appeal into the prison mailing system.

      Therefore, IT IS ORDERED that, within on or before Friday April 10, 2020,

the Warden of David Wade Correctional Center, or the Warden’s designated

custodian of records, shall provide the Court (by mail to the Clerk of Court) with a



                                           3
verified and authenticated copy of the prison mail log for Davis for the month of

September 2019.

      The Clerk of Court is hereby instructed to mail a copy of this Order to the

Warden of David Wade Correctional Center, and to the Louisiana Attorney General.

                                                              13th day of
      THUS DONE AND SIGNED in Alexandria, Louisiana, on this _____

March 2020.

                                     __________________________________________
                                     JOSEPH H.L. PEREZ-MONTES
                                     UNITED STATES MAGISTRATE JUDGE




                                       4
